Citation Nr: 1751854	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected right pes planus.

2.  Entitlement to a disability rating greater than 10 percent for service-connected left pes planus.

3.  Entitlement to service connection for low back condition, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to November 1988 and from November 1988 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.


FINDINGS OF FACTS

1.  During the entire appeal period, the Veteran's service-connected bilateral pes planus is manifested by pain which is accentuated on use, and characteristic callosities; but severe flatfoot with objective evidence of marked deformity such as completely flattened arches bilaterally, pain on manipulation, indication of bilateral swelling on use; and pronounced flatfoot with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not shown.

2.  During the entire appeal period, the Veteran's service-connected bilateral pes planus is manifested by pain which is accentuated on use, and characteristic callosities; but severe flatfoot with objective evidence of marked deformity such as completely flattened arches bilaterally, pain on manipulation, indication of bilateral swelling on use; and pronounced flatfoot with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not shown.

3.  The Veteran's service-connected pes planus did not cause or aggravate his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for pes planus of the right foot, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for a disability rating in excess of 10 percent for pes planus of the left foot, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for entitlement to service connection for a low back disability  have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in February 2009 and June 2013.  The RO found the opinion for secondary service connection for the Veteran's low back condition in the February 2009 examination did not answer the question posed to the examiner, and therefore found that opinion inadequate.  The rest of the examinations, including the June 2013 opinion for secondary service connection for the low back condition, were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examinations, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim, with the noted exception.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Increased Rating for Service-Connected Pes Planus

The Veteran contends that a rating increase in excess of 10 percent is warranted for his service-connected bilateral pes planus.  His increased rating claim was received in December 2008.  

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected bilateral pes planus is currently evaluated under Diagnostic Code (DC) 5276, which pertains specifically to bilateral pes planus. Because DC 5276 contemplates the diagnosis of pes planus as well as the Veteran's service-connected pes planus symptomatology, the Board concludes that the Veteran's service-connected pes planus is appropriately evaluated under DC 5276.

Under DC 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for a unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances is rated as 30 percent disabling for a unilateral disability and 50 percent disabling for bilateral disability.

The words "moderate," "moderately severe," and "severe" as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In the February 2009 VA examination, the examiner did not find objective evidence of painful motion, edema, instability, weakness, tenderness, etc.  The examiner did find heel and metatarsal callosities without breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  The examiner also found that the Veteran's Achilles tendon alignment and moderate valgus could be corrected by manipulation without pain.  The examiner opined that the Veteran's bilateral service-connected pes planus caused mild to moderate functional impairment because the Veteran was negative for DeLuca factors.  The findings of the February 2009 VA examination do not support a rating increase to 20 percent unilaterally or 30 percent bilaterally.

In the June 2013 VA examination, the examiner found the Veteran had accentuated pain on use of the bilateral feet, but did not find pain on manipulation of the feet.  There was no indication of swelling on use, no characteristic calluses, and no objective evidence of marked deformity of the feet.  Although the Veteran was found to have "inward" bowing of the Achilles' tendon (i.e., hind foot valgus, with lateral deviation of the heel), the Veteran does not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  The Veteran stated he uses bilateral braces for weakness and a walker for outdoor ambulation, but the examiner did not find foot weakness on the exam.  The findings of the June 2013 VA examination do not support a rating increase to 20 percent unilaterally or 30 percent bilaterally.

The Veteran's VA treatment records indicate the Veteran consulted with a podiatrist on May 7, 2008.  The Veteran rated his pain a 3 on the pain scale.  During the physical examination, the podiatrist found the Veteran's bilateral feet arches were low during nonweight-bearing and flattened with weight-bearing, and diagnosed bilateral pes planus.  The podiatrist prescribed orthopedic shoes.  The Veteran was fitted with the custom orthotics on January 28, 2009.  The Veteran's physical exam resulted in the same findings.  The use of these custom orthotics could explain why the February 2009 VA examination found characteristic callosities on the Veteran's feet but the June 2013 VA examination did not.

The rest of the Veteran's VA treatment records do not support finding the Veteran's bilateral pes planus symptoms as severe or warranting an increased rating.  A physical exam in March 2008 assessed pes planus with normal gait, no tremors, and no focal sensory or motor deficits.  A July 17, 2008, addendum noted severe pes planus due to navicular collapse with calcaneovalgus and out toeing bilateral feet due to possible valga, and referred the Veteran to the podiatrist.  An August 2008 physical examination found pes planus with calcaneovalgus with bilateral ankle burn scars.  During a physical therapy session in August 2008, the Veteran described his feet pain as throbbing, mainly when he took prolonged walks.  While the VA treating physicians used the term "severe" to describe the Veteran's condition and assessed a deformity, it does not meet nor approximates the schedular rating criteria for a rating in excess of 10 percent.

As the preponderance of the evidence is against the appeal for a higher disability rating for bilateral pes planus in excess of 10 percent for the entire rating period on appeal, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  Service Connection for Low Back Condition

The Veteran contends that service connection is warranted for his low back disability because it is secondary to his service-connected pes planus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53; Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service connection claim was received in December 2008.  

In this case, the Veteran meets the first and second elements.  A November 2008 radiology report recorded a diagnosis of degenerative disc disease extending from L2-3 to L4-5 levels of the lumbar spine.  The record is also clear that the Veteran is service connected for bilateral pes planus.

For the third element - a nexus between the current and service-connected disabilities - the Board finds that the evidence is not in equipoise.  The Veteran's service treatment records do not reference treatment for back disability.  The record lacks any reference to a back disability until a December 2002 physical therapy assessment noted a history of chronic low back pain.

As stated earlier, the RO found that the February 2009 VA examination did not answer the question posed regarding service connection for a low back condition secondary to service-connected pes planus and was therefore inadequate.  The June 2013 VA examiner opined that the Veteran's lower back condition is less likely than not proximately due to or the result of the service-connected pes planus.  The examiner stated there is no medical evidence that the Veteran's back pain was caused by his flatfeet.  His feet have full range with some flattening of the medial arches, but no distorted gait that would cause an increase pain in his back.  The examiner noted that flat feet do not cause spondylosis, which is an age related degeneration associated with genetics and obesity.  Indeed, the examiner found no guarding or muscle spasm that would result in an abnormal gait during the Veteran's examination.  The Board finds this evidence is entitled to probative weight.  The examiner determined there was no link between the feet and the back and supported this opinion with citations to evidence in the record and to medical knowledge regarding the interplay (or the lack thereof) between the feet and the back .

In the Veteran's VA treatment records, there is an assessment noted on June 2, 2008, that the Veteran's pes planus is likely compounding his back problems.  A similar assessment was noted in the VA treatment records on August 11, 2008, noting that pes planus is possibly compounding the back symptoms.  However, the VA treatment records do not provide a rationale to support this assessment.  The treatment records note the Veteran's complaints of back pain and diagnosis of pes planus, but there is no explanation or reasoning as to why the two conditions may be related.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231 (2012); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, no weight is assigned to these treatment record assessments.

No competent probative evidence of record links the Veteran's low back condition to his service-connected pes planus.  Although the Veteran's VA treatment records note a possible association between the two conditions, they do not provide a rationale to establish a nexus between them.  They are not entitled to probative weight.

There is no competent evidence of record linking a back disorder to the Veteran's active duty service on a direct basis.  The Veteran does not allege such a fact pattern.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a low back disability to include as secondary to service-connected pes planus must therefore be denied.


ORDER

Entitlement to a disability rating greater than 10 percent for service-connected right pes planus is denied.

Entitlement to a disability rating greater than 10 percent for service-connected left pes planus is denied.

Entitlement to service connection for a low back condition is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


